               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 1 of 21



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  SERGIO RUIZ DE LOS SANTOS,
  individually and on behalf of others similarly
  situated,
                                                                     COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  ABITINO'S PIZZA 49TH STREET CORP.
  (D/B/A ABITINO'S PIZZERIA), MARIO                                     ECF Case
  ABITINO, SALVADOR ABITINO, and
  DOMINIQUE ABITINO,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Sergio Ruiz de los Santos (“Plaintiff Ruiz” or “Mr. Ruiz”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Abitino's Pizza 49th Street Corp. (d/b/a

 Abitino's Pizzeria), (“Defendant Corporation”), Mario Abitino, Salvador Abitino, and Dominique

 Abitino, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Ruiz is a former employee of Defendants Abitino's Pizza 49th Street Corp.

(d/b/a Abitino's Pizzeria), Mario Abitino, Salvador Abitino, and Dominique Abitino.

       2.       Defendants own, operate, or control a pizzeria, located at 936 Second Avenue, New

York, New York 10022 under the name “Abitino's Pizzeria”.
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 2 of 21



         3.     Upon information and belief, individual Defendants Mario Abitino, Salvador

Abitino, and Dominique Abitino, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the restaurant as a

joint or unified enterprise.

         4.     Plaintiff Ruiz was employed as a cook at the restaurant located at 936 Second

Avenue, New York, New York 10022.

         5.     At all times relevant to this Complaint, Plaintiff Ruiz worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Ruiz appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

         7.     Further, Defendants failed to pay Plaintiff Ruiz the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         8.     Furthermore, Defendants repeatedly failed to pay Plaintiff Ruiz wages on a timely

basis.

         9.     Defendants’ conduct extended beyond Plaintiff Ruiz to all other similarly situated

employees.

         10.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Ruiz and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.




                                                  -2-
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 3 of 21



        11.    Plaintiff Ruiz now brings this action on behalf of himself, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.    Plaintiff Ruiz seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        13.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Ruiz’s state law claims under 28 U.S.C.

§ 1367(a).

        14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria located in this district. Further, Plaintiff Ruiz was employed by Defendants in this

district.

                                                 PARTIES

                                                   Plaintiff

        15.    Plaintiff Sergio Ruiz de los Santos (“Plaintiff Ruiz” or “Mr. Ruiz”) is an adult

individual residing in Bronx County, New York.



                                                  -3-
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 4 of 21



       16.     Plaintiff Ruiz was employed by Defendants at Abitino's Pizzeria from

approximately 2004 until on or about October 1, 2018.

       17.     Plaintiff Ruiz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a pizzeria, located

at 936 Second Avenue, New York, New York 10022 under the name “Abitino's Pizzeria”.

       19.     Upon information and belief, Abitino's Pizza 49th Street Corp. (d/b/a Abitino's

Pizzeria) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 936 Second Avenue, New

York, New York 10022.

       20.     Defendant Mario Abitino is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Mario Abitino is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Mario Abitino

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Ruiz, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       21.     Defendant Salvador Abitino is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Salvador Abitino is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant



                                                  -4-
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 5 of 21



Salvador Abitino possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Ruiz,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       22.     Defendant Dominique Abitino is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Dominique Abitino is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Dominique Abitino possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Ruiz,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       23.     Defendants operate a pizzeria located in the Midtown East section of Manhattan in

New York City.

       24.     Individual Defendants, Mario Abitino, Salvador Abitino, and Dominique Abitino,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.




                                                 -5-
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 6 of 21



       26.     Each Defendant possessed substantial control over Plaintiff Ruiz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Ruiz, and all similarly situated individuals, referred

to herein.

       27.     Defendants jointly employed Plaintiff Ruiz (and all similarly situated employees) and

are Plaintiff Ruiz’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

       28.     In the alternative, Defendants constitute a single employer of Plaintiff Ruiz and/or

similarly situated individuals.

       29.     Upon information and belief, Individual Defendants Mario Abitino, Salvador

Abitino, and Dominique Abitino operate Defendant Corporation as either an alter ego of themselves

and/or failed to operate Defendant Corporation as an entity legally separate and apart from

themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,



                                                  -6-
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 7 of 21



             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       30.     At all relevant times, Defendants were Plaintiff Ruiz’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Ruiz,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Ruiz’s services.

       31.     In each year from 2013 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       33.     Plaintiff Ruiz is a former employee of Defendants who was employed as a cook.

Plaintiff Ruiz seeks to represent a class of similarly situated individuals under 29 U.S.C. 216(b).

                                   Plaintiff Sergio Ruiz de los Santos

       34.     Plaintiff Ruiz was employed by Defendants from approximately 2004 until on or

about October 1, 2018.

       35.     Defendants employed Plaintiff Ruiz as a cook.

       36.     Plaintiff Ruiz regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.



                                                   -7-
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 8 of 21



       37.     Plaintiff Ruiz’s work duties required neither discretion nor independent judgment.

       38.     Throughout his employment with Defendants, Plaintiff Ruiz regularly worked in

excess of 40 hours per week.

       39.     From approximately January 2013 until on or about August 2017, Plaintiff Ruiz

worked from approximately 10:00 a.m. until on or about 11:00 p.m., on Mondays, from

approximately 5:00 p.m. until on or about 11:00 p.m., on Tuesdays, from approximately 3:00 p.m.

until on or about 11:00 p.m., Wednesdays and Thursdays, from approximately 10:00 a.m. until on

or about 9:00 p.m., on Fridays and from approximately 9:00 a.m. until on or about 5:00 p.m., on

Saturdays (typically 54 hours per week).

       40.     From approximately August 2017 until on or about October 1, 2018, Plaintiff Ruiz

worked from approximately 10:00 a.m. until on or about 11:00 p.m., on Mondays, from

approximately 5:00 p.m. until on or about 11:00 p.m., Tuesdays and Saturdays and from

approximately 4:00 p.m. until on or about 11:00 p.m., Wednesdays through Fridays (typically 46

hours per week).

       41.     Throughout his employment, Defendants paid Plaintiff Ruiz his wages in cash.

       42.     From approximately January 2013 until on or about October 1, 2018, Defendants paid

Plaintiff Ruiz $15.98 per hour.

       43.     For approximately his last week of pay, Defendants did not pay Plaintiff Ruiz any

wages for his work.

       44.     Plaintiff Ruiz’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       45.     For example, Defendants required Plaintiff Ruiz to work an additional 15 minutes

past his scheduled departure time every day, and did not pay him for the additional time he worked.



                                                -8-
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 9 of 21



       46.     Plaintiff Ruiz was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     On a number of occasions, Defendants required Plaintiff Ruiz to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       48.     On one occasion, Defendants required Plaintiff Ruiz to sign a document, the contents

of which he was not allowed to review in detail.

       49.     Defendants took improper and illegal deductions from Plaintiff Ruiz’s wages;

specifically, throughout his employment, Defendants always deducted an amount of money from

Plaintiff Ruiz's weekly wages.

       50.     For example, Plaintiff Ruiz was missing approximately $125 from his weekly wages

without explanation.

       51.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ruiz regarding overtime and wages under the FLSA and NYLL.

       52.     Defendants did not provide Plaintiff Ruiz an accurate statement of wages, as required

by NYLL 195(3).

      53.      Defendants did not give any notice to Plaintiff Ruiz, in English and in Spanish

(Plaintiff Ruiz’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      54.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Ruiz (and all similarly situated employees) to work in excess of 40 hours a




                                                   -9-
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 10 of 21



week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      55.      Plaintiff Ruiz was a victim of Defendants’ common policy and practices which

violated his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      56.      Defendants’ pay practices resulted in Plaintiff Ruiz not receiving payment for all his

hours worked, and resulted in Plaintiff Ruiz’s effective rate of pay falling below the required

minimum wage rate.

      57.      Defendants habitually required Plaintiff Ruiz to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      58.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Ruiz

worked.

      59.      Defendants    willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      60.      On a number of occasions, Defendants required Plaintiff Ruiz to sign a document the

contents of which he was not allowed to review in detail. Defendants paid Plaintiff Ruiz his wages

in cash.

      61.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                 - 10 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 11 of 21



      62.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Ruiz (and similarly situated individuals) worked, and

to avoid paying Plaintiff Ruiz properly for his full hours worked.

      63.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      64.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Ruiz and other similarly situated former workers.

      65.      Defendants failed to provide Plaintiff Ruiz and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      66.      Defendants failed to provide Plaintiff Ruiz and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 11 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 12 of 21



                            FLSA COLLECTIVE ACTION CLAIMS

      67.       Plaintiff Ruiz brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      68.      At all relevant times, Plaintiff Ruiz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      69.      The claims of Plaintiff Ruiz stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      70.      Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      71.      At all times relevant to this action, Defendants were Plaintiff Ruiz’s employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire

and fire Plaintiff Ruiz (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.




                                                 - 12 -
                Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 13 of 21



      72.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      73.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          74.   Defendants failed to pay Plaintiff Ruiz (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      75.       Defendants’ failure to pay Plaintiff Ruiz (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiff Ruiz (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      77.       Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      78.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Ruiz (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      79.       Defendants’ failure to pay Plaintiff Ruiz (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.       Plaintiff Ruiz (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                 - 13 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 14 of 21



                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      81.      Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      At all times relevant to this action, Defendants were Plaintiff Ruiz’s employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiff

Ruiz, controlled the terms and conditions of his employment, and determined the rates and methods

of any compensation in exchange for his employment.

      83.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Ruiz less than the minimum wage.

      84.      Defendants’ failure to pay Plaintiff Ruiz the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      85.      Plaintiff Ruiz was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      86.      Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      87.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Ruiz overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.




                                                 - 14 -
             Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 15 of 21



      88.      Defendants’ failure to pay Plaintiff Ruiz overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      89.      Plaintiff Ruiz was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      90.      Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      91.      Defendants failed to pay Plaintiff Ruiz one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Ruiz’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      92.      Defendants’ failure to pay Plaintiff Ruiz an additional hour’s pay for each day

Plaintiff Ruiz’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      93.      Plaintiff Ruiz was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      94.      Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      95.      Defendants failed to provide Plaintiff Ruiz with a written notice, in English and in

Spanish (Plaintiff Ruiz’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay



                                                - 15 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 16 of 21



day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      96.      Defendants are liable to Plaintiff Ruiz in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      97.       Plaintiff Ruiz repeats and realleges all paragraphs above as though fully set forth

herein.

      98.      With each payment of wages, Defendants failed to provide Plaintiff Ruiz with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      99.      Defendants are liable to Plaintiff Ruiz in the amount of $5,000, together with costs

and attorneys’ fees.

                                     EIGHTH CAUSE OF ACTION


                UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW


                                                 - 16 -
                 Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 17 of 21



          100.    Plaintiff Ruiz repeats and realleges all paragraphs above as though set forth fully

herein.

          101.   At all relevant times, Defendants were Plaintiff Ruiz’s employers within the meaning

of the N.Y. Lab. Law §§ 2 and 651.

          102.   Defendants made unlawful deductions from Plaintiff Ruiz’s wages; specifically,

throughout his employment, Defendants always deducted an amount of money from Plaintiff Ruiz's

weekly wages.

          103.   The deductions made from Plaintiff Ruiz’s wages were not authorized or required by

law.

          104.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Ruiz’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

        105.     Plaintiff Ruiz was damaged in an amount to be determined at trial.



                                     NINTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

        106.      Plaintiff Ruiz repeats and realleges all paragraphs above as though set forth fully

herein.

        107.     Defendants did not pay Plaintiff Ruiz on a regular weekly basis, in violation of NYLL

§191.

        108.     Defendants are liable to Plaintiff Ruiz in an amount to be determined at trial.




                                                   - 17 -
               Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 18 of 21



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Ruiz respectfully requests that this Court enter judgment against

Defendants by:

        (a)      Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)      Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Ruiz and the FLSA Class members;

        (c)      Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Ruiz and the FLSA Class members;

        (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Ruiz’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Ruiz and the FLSA Class members;

        (f)      Awarding Plaintiff Ruiz and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiff Ruiz and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);



                                                - 18 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 19 of 21



        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Ruiz;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Ruiz;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Ruiz;

        (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Ruiz;

        (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Ruiz’s compensation, hours, wages and any deductions or

credits taken against wages;

        (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Ruiz;

        (n)     Awarding Plaintiff Ruiz damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)     Awarding Plaintiff Ruiz damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)     Awarding Plaintiff Ruiz liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);




                                               - 19 -
             Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 20 of 21



       (q)     Awarding Plaintiff Ruiz and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (r)      Awarding Plaintiff Ruiz and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Ruiz demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 1, 2018

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 20 -
              Case 1:18-cv-10172 Document 1 Filed 11/01/18 Page 21 of 21

                  Michael Faillace & Associates, P.C.
                                       Employnnent and Litigation Attorneys

60 E 42'"'Street. Suite 4510                                                            Teleptione: (212) 317-1200
New Yorit, New York 10165                                                                    Facsimile: (212) 317-1620


Faillace@employmentcompliance.com



                                                                       September 19,2018
BY HAND




TO:      Clerk of Court,



I hereby consent to join this lawsuit as a party plaintiff.
(Yd, por medic de este documento, doy mi consentimiento para formar parte dc la
demanda como uno de los demandantes.)


Name / Nombre:                                 Sergio h iz.


Legal Representative /Abogado:                Michael -t\[la<;^^ Associates. P.C.
Signature / Fiima:


Date / Fecha:                                   19               >re de 2018




                           Certified as a minority-owned business in the State of New York
